Citation Nr: 0514801	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-35 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for gout affecting the 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active military service from December 
1974 to December 1978, from February 1991 to April 1991, and 
from November 2001 to October 2002.  He had over 18 years of 
inactive service as a member of a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran had diabetes mellitus prior to his last 
period of active military service; it has not been clearly 
and unmistakably demonstrated that it did not worsen during 
this period of service.

2.  The veteran's pes planus pre-existed his active military 
service and did not worsen therein.

3.  The veteran's gout affecting the feet clearly existed 
prior to his second period of active military service and 
clearly did not undergo a worsening during any subsequent 
period of active military service.  




CONCLUSIONS OF LAW

1.  The veteran has diabetes mellitus that is the result of 
disease incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (2004).  

2.  The veteran does not have pes planus that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(b), 3.310 (2004).

3.  The veteran does not have gout affecting the feet that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from December 1974 to 
December 1978, from February 1991 to April 1991, and from 
November 2001 to October 2002.  The veteran submitted his 
claim for disability compensation benefits in January 2003.  
The veteran sought service connection for numerous 
disabilities, several of which are not on appeal.  The 
disabilities which are on appeal include diabetes mellitus, 
pes planus, and gout affecting the feet.

A review of his service medical records from December 1974 to 
March 2002 reveals that the veteran reported no foot trouble 
at the time of his United States Marine Corps entrance 
physical examination dated in December 1974.  He was 
diagnosed with pes planus by the examining physician at that 
time.  The veteran had no other service medical records for 
that period of service.  His separation examination dated in 
December 1978 reveals that the pes planus was not considered 
disqualifying.  

An entrance examination to the Air Force Reserves dated in 
November 1983 revealed that the veteran was diagnosed with 
mild pes planus.  He reported no other foot trouble at that 
time.  

A periodic examination dated in July 1987 reveals that the 
veteran did not report any foot trouble nor was any foot 
disability noted on this examination.

There is no entrance examination for the veteran's second 
period of active duty from February 1991 to April 1991.  The 
separation examination dated in March 1991 reveals that the 
veteran was being treated for gout with allopurinol and 
Indocin since 1985.  

A periodic examination dated in October 1991 reveals that the 
veteran was diagnosed with pes planus and gout since 
approximately 1984.  The cause of the gout was listed as 
unknown and the veteran reported that the prescribed 
allopurinol produced good results and his last flare-up was 
in January 1991.

An entry dated in June 1992 noted that the veteran complained 
of gout in the joints of his feet.  The examiner's impression 
was gout and he was treated with allopurinol.  An entry dated 
two days later noted that the veteran had a history of gout 
for six years with exacerbation two weeks prior with no 
relief.  His left toe was mildly inflamed with full range of 
motion.  The veteran had discomfort on dorsiflexion of the 
great toe.  He was treated with Indocin and was told to 
continue allopurinol as directed.

A periodic examination dated in August 1996 reveals that the 
veteran reported foot trouble at that time.  No further 
information was provided by the examiner or the veteran.

A periodic examination dated in January 2001 reveals that the 
veteran reported that he was being treated for gout with 
allopurinol and Indocin, with flare-ups occurring every three 
to four weeks and no problems or complaints were noted.  

In May 2001 the veteran was provided with a preventative 
health assessment.  He noted that he suffered from gout.  

Entries dated in October 2001 and November 2001 noted that 
the veteran had gout and was treated with allopurinol.

An entrance examination was not prepared in conjunction with 
veteran's final period of active duty from November 2001 to 
October 2002.

An entry dated in December 2001 reveals that the veteran 
presented for a diabetic follow up appointment.  He was noted 
to be taking metformin.  A medical history flow-sheet of the 
same date noted that the veteran had recently started on 
Glucophage for his diabetes.

An entry dated in March 2002 revealed that the veteran 
presented for a follow-up appointment for diabetes mellitus.  
He was noted to be taking Glucophage at that time.  

A medical review board was convened in May 2002 in order to 
make a line of duty determination regarding the veteran's 
diabetes mellitus.  The board determined that the veteran's 
diabetes mellitus did not exist prior to service and was 
incurred while the veteran was on active duty.  The date of 
the origin of the diabetes mellitus was approximated to be 
January 2002.

A medical assessment report dated in May 2002 revealed that 
the veteran reported suffering from high blood pressure, 
gout, and diabetes type II.  He noted that his gout was 
controlled with allopurinol and Indocin since the 1980s.  He 
reported that he was treated for diabetes mellitus since 2000 
and that he was taking Glucophage.

An entry dated in October 2002 noted that the veteran had a 
history of gout controlled with medication.

Private treatment records from several private sources were 
associated with the claims file.  

Treatment reports from D. Jasper, M.D., dated from August 
1986 through July 1999 reveal that the veteran was treated 
for several health conditions unrelated to the issues on 
appeal.  Additionally, he was prescribed allopurinol and 
Indocin during that time period.  A July 1992 entry noted 
that the veteran had a flare-up of gout while on active duty 
for training in the Air Force Reserves.  He was diagnosed 
with an acute flare-up of gout.  An entry a few days later 
noted that the gout was settling down.

Also associated with the claims file are treatment reports 
from Nebraska Health System dated from January 1999 to 
December 2002.  A February 2000 entry noted that the veteran 
was being seen for a follow-up appointment for diabetes, type 
II.  He was noted to have a history of gout.  His diabetes 
was being treated with diet and exercise at that time.  He 
was encouraged to check his glucose levels at least once per 
week.  An entry dated in June 2000 noted the veteran's 
history of diabetes, type II.  A treatment report dated in 
April 2001 noted the veteran's history of gout and the 
veteran stated that it had been a very long time since he had 
had a flare-up of gout.  An entry dated in December 2002 
noted that the veteran was seen for a diabetes follow-up and 
that he was being treated with metformin for his diabetes and 
allopurinol and indomethacin for his gout.

A handwritten note from W.R. Gartner, D.P.M, dated in July 
2003 indicated that he had treated the veteran for fallen 
arches in March 1993.  He noted that he had prepared a pair 
of custom arch supports to relieve the veteran's foot 
discomfort and metatarsalgia.  

VA outpatient treatment reports dated from August 2003 to 
September 2003 were also associated with the claims file.  
The veteran was seen in September 2003 to get established in 
the VA system for diabetes and hypertension.  He was noted to 
have been diagnosed with diabetes approximately three years 
prior on routine blood work and his diabetes was being 
controlled with Glucophage.  He was also noted to have a 
history of gouty arthritis.  He was noted to be feeling well 
at that time.  

A treatment report dated in November 2003 from D. Wheatley, 
M.D., indicates that the veteran presented for a general foot 
exam.  He noted that the veteran's work required constant 
walking and standing.  The veteran was noted to have 
significant pes planus with hyperpronation noted upon 
weightbearing.  His pulses dorsalis pedis and posterior 
tibialis were palpable and symmetric.  There was no evidence 
of skin lesions or ulcerations.  There was no evidence of 
distal neuropathy.  His toenails were normal and there was no 
discomfort with direct palpation or range of motion to any 
foot or ankle joints.  There was also no evidence of 
swelling.  Dr. Wheatley advised the veteran that it would be 
very difficult to prove that his flat feet condition was 
caused by service.  He was advised that his condition was 
likely aggravated to a certain degree by extended marching in 
combat boots.  He was stressed the importance of continued 
use of his arch supports and good quality shoes and advised 
the veteran to return as needed.

The veteran provided testimony at a video conference hearing 
in March 2005.  He testified that he was diagnosed with 
diabetes in 2002 but that he had symptoms such as fatigue in 
2000.  He testified that he was currently taking an oral 
medication for the control of his diabetes and that he was 
supposed to watch his diet and exercise.  He noted that a 
medical review board determined that his diabetes was 
diagnosed while he was serving on active duty.  He testified 
that he thought that his gout had been diagnosed in 1985 and 
that he took allopurinol and Indocin for the gout.  He 
testified that he still had flare-ups of gout and that he had 
to watch his diet and stay away from acidic foods because 
they caused the gout flare-ups.  He also testified that he 
had bilateral pes planus prior to entering into the Air 
Force.  He testified that he did not have arch supports in 
his boots in the military and that he did a lot of standing 
and marching while in service.  He stated that he had 
problems with the pes planus after he was diagnosed with gout 
around 1990.  He testified that his arch supports helped his 
foot disorder.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred or aggravated during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

Service connection may still be established on the basis of 
38 C.F.R. §3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purpose of applying laws and regulations relating to 
claims of service connection, every veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003 (July 16, 2003).  



A.  Diabetes Mellitus

In this case, the veteran contends that his diabetes mellitus 
was diagnosed while he was on active duty.  The veteran's 
private medical records indicate that the veteran was found 
to have diabetes mellitus as early as February 2000.  At that 
time, the veteran was not being treated with any oral 
medication or insulin.  By June 2000 it was noted that he had 
a history of diabetes.  Additionally, the veteran testified 
to having symptoms as early as 2000.  A medical assessment 
report dated in May 2002 revealed that the veteran reported 
having been diagnosed with diabetes in 2000 and that he was 
taking Glucophage.  

A medical review board was convened while the veteran was 
serving on active duty in May 2002.  At that time the board 
determined that the veteran's diabetes was incurred while he 
was serving on active duty with an approximate onset date of 
January 2002.  

There is no evidence to indicate the veteran was being 
treated with any type of medication to control his diabetes 
prior to December 2002.  While the veteran was found to have 
the disease as early as 2000, there are no laboratory studies 
to indicate whether the veteran had increased glucose levels 
at that time.  The veteran has testified that he experienced 
symptoms of diabetes mellitus as early as 2000.  

The veteran has a confirmed diagnosis of Type 2 diabetes, 
which the record shows, is being treated with two prescribed 
medications, as well as a restricted diet.  In December 2001, 
it was specifically noted that the veteran had been recently 
started on Glucophage for better control.  

What is clear from the record is that the veteran had 
diabetes before he entered his last period of active military 
service (November 2001 to October 2002).  As noted above, the 
2000 records definitely show that he was found to have 
diabetes and even appeared for a follow-up examination in 
June 2000.  What is not shown by clear and unmistakable 
evidence is that the disease was not aggravated by this last 
period of active military service.  38 U.S.C.A. § 1111.  
Although there is little to show whether or not his diabetes 
underwent a worsening during this period of service, certain 
evidence suggests that the diabetes might have undergone a 
worsening.  In December 2001, shortly after beginning this 
last period of active duty, he was seen for a follow-up of 
his diabetes.  It was noted that he had recently been started 
on Glucophage to better control the disability, suggesting 
that the disability in fact had worsened and was in need of 
better control.  Additionally, a medical evaluation board was 
convened in May 2002 and it was noted that diabetes had 
started in January 2002, suggesting that the examiners had 
not considered the disability problematic until then, or at 
the very least that something about the veteran's 
deteriorating health had caused his military command to 
convene the evaluation board.  

Because this evidence does not clearly and unmistakably show 
that diabetes did not undergo a worsening after November 2001 
when the veteran began this period of active military 
service, the presumption of soundness is not overcome.  Id.  
As odd as it may appear, the evidence clearly shows that 
diabetes existed prior to this period of service, but does 
not clearly show that it was not aggravated, and therefore 
requires the Board to conclude that the veteran is presumed 
sound when he entered active service in November 2001.  
VAOPGCPREC 3-2003 (as absurd as this result seems, the 
statute requires application of the presumption of soundness 
unless clear and unmistakable evidence shows both that the 
disorder pre-existed service and was not aggravated thereby).  

Given the application of the presumption of soundness, the 
Board finds that, because of the indications of problems with 
diabetes during the period of service from November 2001 to 
October 2002, and because diabetes is considered a chronic 
disability, an award of service connection is warranted.  In 
short, for the reasons articulated above, the veteran is 
presumed sound when he entered active service in November 
2001 and diabetes was shown as a chronically disabling 
problem during that period of service.  Under such 
circumstances, service connection is warranted for this 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



B.  Pes Planus

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Clear and unmistakable evidence is 
required to rebut a presumption of aggravation where the 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In this case, the veteran was diagnosed with pes planus upon 
entering into service in December 1974.  For his first period 
of active duty he did not have any treatment or complaints 
for pes planus while in service.  In fact, his condition was 
not considered disqualifying.  Additionally, the veteran did 
not have recorded treatment or complaints for pes planus 
during his second period of active military service from 
February to April 1991.  In March 1993 he sought treatment 
for foot pain and metatarsalgia and obtained a pair of custom 
orthotics.  Finally, during his last period of active 
military service, the veteran did not seek treatment for pes 
planus nor did he complain about pes planus while in service. 

The veteran obtained a medical opinion regarding his pes 
planus in November 2003.  The physician noted it was 
difficult to prove that the veteran's flat foot condition was 
caused by service.  The veteran was noted to walk and stand 
constantly for his job.  The examiner opined that the 
veteran's pes planus was likely aggravated to a certain 
degree by extended marching in combat boots.  

The evidence in this case does not support a conclusion that 
the veteran's pes planus underwent a worsening during any 
period of active military service.  The SMRs are negative for 
any treatment or evaluation of the veteran's pes planus at 
any time during his three periods of active military service.  
The SMRs are negative for any problems with his feet, other 
than a gout flare-up affecting his left great toe.  The 
veteran provided a note from Dr. Gartner indicating that he 
was treated for foot pain and metatarsalgia and that he 
obtained custom arches in March 1993.  The records for any 
such visits were not associated with the claims file and the 
physician did not provide an opinion as to whether the 
veteran's service aggravated his pes planus.  Finally, the 
opinion by Dr. Wheatley was equivocal as to whether the 
veteran's flat foot condition underwent a worsening during 
service.  It was noted that the veteran was required to walk 
and stand for his job and that his condition was likely 
aggravated to a certain degree by marching in combat boots.  
The veteran testified that his arch supports helped his foot 
condition.  

The Board finds that the preponderance of the evidence is 
against a finding of worsening during any period of active 
military service.  The absence of any complaint or treatment 
during any qualifying period is of greater evidentiary weight 
than Dr. Wheatley's comment about aggravation.  A worsening 
of an underlying condition requires a sustained increase in 
severity, which was not shown by the evidence of record.  In 
other words, even if the veteran had had increased problems 
with symptoms during those times he was required to march in 
combat boots, the absence of complaint or evaluation or 
treatment strongly suggests that there was no chronic 
increase in severity.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim.

C.  Gout

In this case, the evidence clearly shows that the veteran was 
found to have gout after his first period of active service, 
sometime in the 1980s.  When seen in March 1991, shortly 
after beginning his second period of active military service, 
it was noted that the veteran had been treated with certain 
medications for gout that he had had since 1985.  In October 
1991, the veteran gave a history of having gout since 1984 
and it was noted that his last flare-up of gout was in 
January 1991, before his second period of active military 
service.  In June 1992, it was noted that he had a history of 
gout for 6 years.  Such evidence all points to the veteran 
having gout after his first period of active military service 
and before his second period.  Indeed, he was already 
receiving multiple medications by the time he was seen in 
March 1991, which indicates that his disability had been 
treated for some time before he began his active military 
service tour in February 1991.  This evidence amounts to a 
clear and unmistakable showing that gout pre-existed the 
second period of active military service.  

In order to overcome the presumption of soundness, see 
38 U.S.C.A. § 1111, clear and unmistakable evidence must also 
show that gout was not aggravated by military service.  
VAOPGCPREC 3-2003.  On this point, the Board finds that the 
evidence indeed clearly shows that gout did not undergo any 
worsening during any period of active military service.  As 
already noted, the last flare of gout the veteran experienced 
prior to his period of service from February to April 1991 
was in January 1991.  He had what was described as an acute 
flare of the gout in July 1992, which was apparently during a 
period of active duty for training, but there is no evidence 
indicating any worsening of underlying disability.  In fact, 
later records show that it was felt that the veteran's gout 
had been controlled by medication since the 1980's.  In April 
2001, it was specifically noted that it had been a long time 
since a flare of gout.  The veteran may have suffered an 
occasional flare-up over the years since his initial 
diagnosis with gout, but temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Hunt, supra.  Here, the evidence is clear that what the 
veteran experienced were only temporary flares.  He did not 
require increased medication and as noted above, it was 
specifically noted that his gout had been controlled with 
medications since the 1980's.  Consequently, the Board finds 
that the presumption of soundness is overcome by clear and 
unmistakable evidence that the disability began after the 
veteran's first period of military service but before he 
entered active service again in February 1991 and by clear 
and unmistakable evidence that the disability was not 
aggravated by any subsequent period of active military 
service.  

Having concluded that the presumption of soundness is 
overcome, the same clear and unmistakable evidence 
establishes that an award of service connection is not 
warranted.  VAOPGCPREC 3-2003.  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran submitted his claim for service connection for 
diabetes mellitus, pes planus, and gout in January 2003.  The 
RO wrote to the veteran in February 2003 and informed him of 
the evidence/information required to substantiate his claim.  
He was informed of the elements to satisfy in order to 
establish service connection.  He was advised to submit any 
evidence he had to show that he had a current disorder and to 
identify current sources of evidence/information that he 
wanted the RO to obtain.  He was also told what VA would do 
to assist him with his service connection claims.

The veteran provided copies of his service medical records, 
service personnel records, and private treatment reports.  
The RO obtained the veteran's VA outpatient treatment 
reports.  

The duty to assist can include obtaining an examination or 
medical opinion.  Factors to consider whether an examination 
is necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim.  In this case, the issue of service connection 
turns on what happened during the veteran's periods of active 
military service relative to disabilities that were found to 
have pre-existed service.  Such a question is best answered 
by the evidence complied during the periods in question.  An 
examination that shows the current severity of disability 
would not be helpful.  Consequently, the Board finds that VA 
has complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for gout affecting the feet 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


